RESCRIPT
TANNER, P. J.
This is an action of trespass and ejectment brought in the Superior Court, in which the ad damnum laid in the writ is $1,000.00. It is heard upon demurrer to the declaration.
The frist ground of demurrer is that it does not appear in the- declaration that the plaintiffs have suffered any damage.
Inasmuch as the plaintiffs are simply asking for the ejectment of the defendants, we do not think it is necessary to state any damage in the declaration.
The second ground or demurrer is that it does not appear in and by- the plaintiffs’ declaration that this Court hag jurisdiction of the plantiffs’ claim.
The declaration states that the plaintiffs have title to the property in question; that the defendants have trespassed upon it and are still trespassing upon it, and asks for their ejectment.
The statutes provide that the Superior. Court shall have jurisdiction in all actions where title to real estate or some right or interest therein is in issue, except actions for possession of tenements let or held at will or by sufferance.
The plaintiffs claim that they do not know whether the title is in issue or not, but they tender an issue upon the title by making it one of the material allegations of their declaration. At any rate, it would seem as though plaintiffs’ right of possession of the real estate must be in issue, since whoever trespasses upon another person’s property *27must at least contest Ms right of possession. It would seem then that the Court’s jurisdiction is based upon the
For plaintiff: Charles H. McKenna.
For defendant: Robinson & Robinson.
fact that the title or right of possession is in issue. Inasmuch as in the enacting clause the original jurisdiction of the Superior Court as to actions for possession of tenements let or held at will or by sufferance is expected, the plaintiffs should exclude-the excepted actions in their pleadings.
Demurrer sustained.